DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Amendment filed on 2/27/2022.
In instant Amendment claims 1, 7, 12, 18 and 19 have been amended; claims 6, 11 and 16 have been canceled; claims 1, 7 and 12 are independent claims. Claims 1-5, 7-10, 12-15 and 17-19 have been examined and are pending. This Action is made Final. 

Response to Arguments
The rejections of claims 18 and 19 under 35 U.S.C. § 112(b) are withdrawn as the claims have been amended.
Applicant’s arguments with respect to the rejection of claims 1-5, 7-10, 12-15, and 17-19 under 35 U.S.C. 103 have been considered but are moot in view of the new ground(s) of rejection; however, the examiner notes the following:
Applicant Argues: In general, the Tunnel describes transmitting two entire and separate authentications are transmitted over two communication channels. No parsing or segmentation of an authentication credential is described. P. 7 of Applicant’s Remarks. 
Examiner’s Response:  The examiner respectfully disagrees.  The examiner notes under a reasonable construction from Tunnel, see [0055] - For example, after authentication has been successfully accomplished between two devices, a first segment of a data exchange between the devices is carried out on a first frequency, and a second segment is carried out on a second frequency... For example, a first authentication credential is supplied over a first communication channel and a second authentication credential is supplied over a second communications, where both the first and second credentials are required for a successful authentication. Or a first authentication credential is supplied on a first frequency and a second authentication credential is supplied over a second frequency. Or in yet another example, a first segment of an authentication credential is supplied on a first frequency and a second segment is supplied on a second frequency. The authentication credential comprises, for example, a fingerprint digitized and segregated between the first and second segments, or a password that is similarly digitized and segregated between the first and second segments, reads on concepts of a credential being parsed and/or segmented.  As the credential (i.e., password or fingerprint) is segmented into a first and second segment.  Therefore, the examiner finds this argument not persuasive.
	Applicant Argues: The authentication, although received from difference sources, are not sent by the same device or compiled by the system, but rather by the user. P. 8 of Applicant’s Remarks. 
Examiner’s Response:  The examiner respectfully notes portions of this argument are moot in view of new grounds of rejection, with respect to three or more antennas.  However, the examiner would like to note that Tunnel teaches that parses portions are received on different frequency channels in Tunnel between a first/second device, see [0055] thus reads on received from a single device.  Further, Hitchcock teaches that system complies the credential as such information is input into a system, see FIG. 3. Therefore, the examiner finds this argument not persuasive. 
Applicant Provides Newly Proposed Amendments on p. 8-11 of Applicant’s Remarks – The examiner respectfully notes these amendments/arguments are moot in light of new grounds of rejection. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-9, 12-14, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tunnel et al. (US 2019/0174304 A1) in view of Hardacker (US 2007/0024506 A1) and Hitchcock et al. (US 10,333,946 B1).

Regarding Claim 1;
Tunnel discloses a transceiver (FIG. 1 and 2) comprising: 
... antennas configured to receive ...different parsed portions of a sequenced authentication credential on at least.... different ... channels received from a single device, wherein each of said parsed portions is received on a different one of said at least... channels... (FIG. 1 and FIG. 2 and [0032] - For example, one such parameter includes a frequency to be used by both first and second entities for exchanging data and [0040]-[0041] – the devices must agree on the following communication parameters: a frequency of the signal propagated between the two devices, a signal multiplexing scheme (e.g., frequency hopping), a modulation scheme (analog or digital) and modulated parameter (e.g., amplitude, phase or frequency), a specific analog (e.g., AM or FM) or digital modulation scheme (e.g., QPSK, QAM, BPSK), a data baud rate, a coding/decoding scheme, an encryption scheme, a compression scheme, and a data set... a communications link or path to one or more... endpoints and [0043] - These are merely examples of signals and actions that can be used to initiate communications between any two devices and [0048] and [0051] – Antenna and [0053] – one or more multi-band and/or broadband or tunable antenna may be installed... as well as a tunable wideband antenna that can be optimized at multiple frequencies and [0055] - For example, after authentication has been successfully accomplished between two devices, a first segment of a data exchange between the devices is carried out on a first frequency, and a second segment is carried out on a second frequency... For example, a first authentication credential is supplied over a first communication channel and a second authentication credential is supplied over a second communications, where both the first and second credentials are required for a successful authentication. Or a first authentication credential is supplied on a first frequency and a second authentication credential is supplied over a second frequency. Or in yet another example, a first segment of an authentication credential is supplied on a first frequency and a second segment is supplied on a second frequency. The authentication credential comprises, for example, a fingerprint digitized and segregated between the first and second segments, or a password that is similarly digitized and segregated between the first and second segments and [0068] – determines... channels and frequencies); and 
a processor ([0048]) configured to 
compile the portions into a correctly sequenced authentication credential ([0055] - In another embodiment, the authentication process ... The authentication credential comprises, for example, a fingerprint digitized and segregated between the first and second segments, or a password that is similarly digitized and segregated between the first and second segments and Claims 2 and 3,)
authenticate the authentication credential ([0055] - In another embodiment, the authentication process ... The authentication credential comprises, for example, a fingerprint digitized and segregated between the first and second segments, or a password that is similarly digitized and segregated between the first and second segments and Claims 2 and 3).
Tunnel fails to explicitly disclose 
three or more antennas configured to receive at least three different parsed portions of a sequenced... on at least three assigned different predetermined frequency channels received from a single device, wherein each of said parsed portions is received on a different one of said at least three predetermined channels. 
authenticate that the portions of the authentication credential are received on pre-determined frequency channels, 
However, in an analogous art, Hardacker teaches three or more antennas configured to receive at least three different parsed portions of a sequenced [data] on at least three ... different ... frequency channels received from a single device, wherein each of said parsed portions is received on a different one of said at least three ... channels (FIG. 5 – 530 (i.e., see [0036]) and [0020] - he array all are optimized to operate at approximately the same frequency (As constructed approximately the same frequency does not mean the same frequency as approximately is defined to be not exact) and [0023] - In one embodiment, parallel transmission is enabled by splitting or dividing an incoming data stream into multiple data streams and wirelessly broadcasting them in parallel from point-to-point. In another embodiment, a parallel incoming data stream is multiplexed into 1 or more serial streams which is then wirelessly broadcast point-to-point. In one embodiment, the transmission point is comprised of a super-array of individual beam-forming antenna arrays. The receiving point may be comprised of a corresponding series of receiving antennas, after which data stream can be recombined. In one embodiment the received data streams maybe demultiplexed, re-combined and re-aligned to a parallel data stream. In one embodiment, parallel transmission is enabled using 60 GHz band transmissions); and
compile the portions into a correctly sequenced [data] (Hardacker, [0023]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Hardacker to the antennas and different frequency channels of Tunnel to include three or more antennas configured to receive at least three different parsed portions of a sequenced [data] on at least three ... different predetermined frequency channels received from a single device, wherein each of said parsed portions is received on a different one of said at least three predetermined channels. 
One would have been motivated to combine the teachings of Hardacker to Tunnel to do so as it provides / allows directed transmissions than what is possible with typical 60 GHz transmissions, and for higher-data rate transmissions (Hardacker, [0010]).
However, in an analogous art, Hitchcock teaches
receive at least three different parsed portions of a sequenced authentication credential on at least three assigned different predetermined channels... wherein each of said parsed portions is received on a different one of said at least three predetermined channels (Hitchcock, FIG. 1 and FIG. 3A – Depicts the compiling of the authentication credential from FIG. 1 and col. 2, lines 51-65 and col. 7, lines 55-col. 8, line 5).
a processor configured to 
authenticate that the portions of the authentication credential are received on pre-determined ... channels (Hitchcock, FIG. 1 – Depicts three different parsed portions of a sequenced authentication channel on three different predetermined channels and FIG. 3A – Depicts the authentication that the portions were received on the predetermined channels and col. 2, lines 51-65 and col. 7, lines 55-col. 8, line 5), 
compile the portions into a correctly sequenced authentication credential (Hitchcock, FIG. 1 and FIG. 3A – Depicts the compiling of the authentication credential from FIG. 1 and col. 2, lines 51-65 and col. 7, lines 55-col. 8, line 5).
authenticate the authentication credential (FIG. 1 and FIG. 3A and col. 8, lines 2-5).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Hitchcock to the antennas and different frequency channels of Tunnel and Hardacker to include receive at least three different parsed portions of a sequenced authentication credential on at least three assigned different predetermined channels... wherein each of said parsed portions is received on a different one of said at least three predetermined channels authenticate that the portions of the authentication credential are received on pre-determined ... channels, compile the portions of the correctly sequenced authentication credential; authenticate the authentication credential thereby achieving authenticate on predetermined frequency channels.
One would have been motivated to combine the teachings of Hitchcock to Tunnel to do so as it provides / allows differing degrees of security assurance (Hitchcock, col. 2, lines 26-27). 

Regarding Claim 2;
Tunnel and Hardacker and Hitchcock disclose the method to Claim 1.
Tunnel further discloses wherein the authentication credential is a user-selected password ([0055] - In another embodiment, the authentication process ... The authentication credential comprises, for example, a fingerprint digitized and segregated between the first and second segments, or a password that is similarly digitized and segregated between the first and second segments).

Regarding Claim 3;
Tunnel and Hardacker and Hitchcock disclose the method to Claim 1.
Tunnel further discloses wherein each antenna is configured to receive data on a different frequency channel ([0051] – Antenna and [0053] – one or more variable multi-band or broadband or tunable antenna may be installed and [0055] - In another embodiment, the authentication process can be performed on a first frequency then the devices switch to a second frequency for exchanging data. For example, a first authentication credential is supplied over a first communication channel and a second authentication credential is supplied over a second communications, where both the first and second credentials are required for a successful authentication. Or a first authentication credential is supplied on a first frequency and a second authentication credential is supplied over a second frequency. Or in yet another example, a first segment of an authentication credential is supplied on a first frequency and a second segment is supplied on a second frequency. The authentication credential comprises, for example, a fingerprint digitized and segregated between the first and second segments, or a password that is similarly digitized and segregated between the first and second segments and [0068] – determines... channels and frequencies);


Regarding Claim(s) 7, 8, 9; claim(s) 7, 8, 9 is/are directed to a/an method associated with the transceiver claimed in claim(s) 1, 2, 3. Claim(s) 7, 8, 9 is/are similar in scope to claim(s) 1, 2, 3, and is/are therefore rejected under similar rationale.

Regarding Claim(s) 12, 13, 14; claim(s) 12, 13, 14is/are directed to a/an medium associated with the transceiver claimed in claim(s) 1, 2, 3. Claim(s) 12, 13, 14is/are similar in scope to claim(s) 1, 2, 3, and 6, and is/are therefore rejected under similar rationale.  The examiner further notes Tunnel teaches receive data on different frequency channels from a different antenna (FIG. 2 – Wireless and Tunable Multi-Band Antenna and [0068] – determines... channels and frequencies).

Regarding Claim 17;
Tunnel and Hardacker and Hitchcock disclose the method to Claim 1.
Hitchcock further teaches wherein the processor is further configured to compile the portions of the authentication credential based on executable-code (Hitchcock, FIG. 3A).
Regarding Claim 18;
Tunnel and Hardacker and Hitchcock disclose the method to Claim 17.
Tunnel further teaches wherein the processor is further configured to receive executable code from the plurality of antennas (Tunnel, [0119] - For yet other embodiments, a companion application 141 securely communicating with an authenticator via dynamic pairing may be deployed to entities to automatically detect a request for login credentials and/or serve as an interface with devices, applications, websites, services or other entities to negotiate wake-up, communication, authentication, encryption, compression and data exchange).  As constructed the companion app is deployed to a transceiver thus reads on configured to receive executable code from the plurality of antennas as they contain a communications link or path to one or more... endpoints, see [0041].

Regarding Claim 19;
Tunnel and Hardacker and Hitchcock disclose the method to Claim 17.
Tunnel further teaches further comprising a local storage device, and wherein the processor is further configured to select the executable code from a plurality of available executable code stored on the local storage device based on a predetermined time criteria. (Tunnel, [00119] -  - For yet other embodiments, a companion application 141 securely communicating with an authenticator via dynamic pairing may be deployed to entities to automatically detect a request for login credentials and/or serve as an interface with devices, applications, websites, services or other entities to negotiate wake-up, communication, authentication, encryption, compression and data exchange).  The examiner interprets “wake-up” of as application as a form predetermined time criteria for selecting an executable code from plurality of available executable code stored on the local storage device (i.e., all applications).

Claim(s) 4, 5, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tunnel et al. (US 2019/0174304 A1) in view of Hardacker (US 2007/0024506 A1) and Hitchcock et al. (US 10,333,946 B1) and further in view of Zhan et al. (US 2012/0139806 A1).

Regarding Claim 4;
Tunnel and Hardacker and Hitchcock disclose the method to Claim 1.
	Tunnel discloses the plurality of antennas ([0051] and [0053]) and concepts of 802.11n, see [0038]).
	Hardacker teaches the plurality of antennas (FIG. 5)
Tunnel and Hardacker and Hitchcock fail to explicitly disclose wherein the plurality of antennas have a multi-input multi-output (MIMO) configuration.
However, in an analogous art, Zhan teaches wherein the plurality of antennas have a multi-input multi-output (MIMO) configuration (Zhan, [0011]-[0012] - According to some embodiments, an IEEE 802.11n access point is also provided. The IEEE 802.11n access point can include a MIMO antenna, which can include a plurality of inverted F slot antenna elements such that each element can radiate in a 2.4 GHz frequency band and in a 5 GHz frequency band)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Zhan to the different antennas of Tunnel and Hardacker and Hitchcock to include wherein the plurality of antennas have a multi-input multi-output (MIMO) configuration.
One would have been motivated to combine the teachings of Zhan to Tunnel and Hardacker and Hitchcock to do so as it provides / allows increasing the maximum raw data rate (Zhan, [0003]). 

Regarding Claim 5;
Tunnel and Hardacker and Hitchcock disclose the method to Claim 1.
Tunnel further discloses concepts of 802.11n ([0038] – 802.11n).
However, in an analogous art, Zhan wherein at least one of the frequency channels comprises a 2.4 GHz frequency channel (Zhan, [0011]-[0012] - According to some embodiments, an IEEE 802.11n access point is also provided. The IEEE 802.11n access point can include a MIMO antenna, which can include a plurality of inverted F slot antenna elements such that each element can radiate in a 2.4 GHz frequency band and in a 5 GHz frequency band)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Zhan to the different antennas of Tunnel and Hardacker and Hitchcock to include wherein at least one of the frequency channels comprises a 2.4 GHz frequency channel
One would have been motivated to combine the teachings of Zhan to Tunnel and Hardacker and Hitchcock to do so as it provides / allows increasing the maximum raw data rate (Zhan, [0003]). 
Regarding Claim(s) 10; claim(s) 10 is/are directed to a/an method associated with the transceiver claimed in claim(s) 5. Claim(s) 10 is/are similar in scope to claim(s) 5, and is/are therefore rejected under similar rationale.

Regarding Claim(s) 15; claim(s) 15 is/are directed to a/an medium associated with the transceiver claimed in claim(s) 5. Claim(s) 15 is/are similar in scope to claim(s) 5, and is/are therefore rejected under similar rationale.  The examiner further notes Tunnel teaches receive data on different frequency channels from a different antenna (FIG. 2 – Wireless and Tunable Multi-Band Antenna and [0068] – determines... channels).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385. The examiner can normally be reached Monday-Friday 10am - 6pm (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARI L SCHMIDT/Primary Examiner, Art Unit 2439